Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Figures 8, 10 are objected to, the figure 7 contact ends 36F, 32F are evenly spaced.  How these are to engage the figures 8, 10 pads 56A, 56B which are highly unevenly spaced is unclear, especially note pads at 56BE4, 56NE5, etc.
Figures 1A, 1B for clarity terms Vee should be changed to --Vee-G - - or similar change to designate ground.                          Correction required  in next response
Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Wiring board limitation are based on non-enabling disclosure for figures 8, 10  matters  as noted above .
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7, 8 are unclear, what “both side of an array” refer to is unclear.  Also line 8, “conducting to” is unclear as used.  Also on lines 10, 12, “via a” is unclear as to just what is referred to, should terms be - - surrounded by --.   Also line 5, should it read - - facing oppositely to - -.  

The claims are treated below as best understood.  
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk 377 in view of Cafiero 793 and Tsai 333.
Kirk, figure 5 includes housing 500 for terminal groups 560B, 560A.  Obvious to use it to receive a module pcb like that Cafiero figures 5A, 5B with transmission,    receiving and low speed (voltage pads, all with surrounding grounds in view of Cafiero, figure 4A or as in any of figures 4B, 5A, 5B.  Note Voltage contacts readable as low speed control lines.  In addition should issue arise also obvious to include low speed data pads in view of Tsai at D+ , D_    any of these changes enable proper transmission of signals.   Claim 2, note Kirk figure 10 connection members 1010A, B.  Claim 3, Cafiero user ten contacts, use of eleven deemed obvious variation.  Claims 4, 5, contacts 560B are so folded and formed.  For claims 6, 7, note Kirk figure 17 cage 1730, to be used with figure 5 connector modified as noted above.  
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kotaka 226 in view of Cafiero  Tsai 333 and Cina 863.
Kotaka figure 2B includes optical module board 12 within upper and lower cases 41, 42.  Obvious to form the board with receiving transmission and low speed contacts in view of Cafiero figures 4A, 4B at RD, TD, VCC.    all surround by ground pads as shown in figures 4A, 4B at VEER.   If at issue  also obvious to use  low speed contacts  in cier of tsai   at  D  D   figure  5    all surrounded by grounds  as taught in Cafiero     This enable use to transmit signals.  Claim 9, also obvious to use plug on Koteka board 12 in view of Cina figure 5 at 52 to provide more rigid structure.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL ABRAMS/               Primary Examiner, Art Unit 2832